DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig.9 A-L contain pixelated and blurry text.  These drawings fail to use clear solid black lines that are acceptable for reproduction. 
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12, 14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skidmore et al. U.S. Patent Publication 10,200,877 [Cited in IDS dated July 13, 2019].


	Skidmore discloses:
	 A method comprising, by one or more computing systems:
	 determining one or more network metrics for a plurality of geographic regions connected by a communication network, wherein the plurality of geographic regions comprise a geographic region of interest impacted by a network deployment (col 2, lines 26-47- identifies plurality of current and planned projects to track performance, also see fig. 6);
	identifying a set of candidate control regions by clustering one or more geographic regions of the plurality of geographic regions into a first group of geographic regions based on at least one metric feature of at least one network metric shared by the one or more geographic regions (col 8, lines 9-27 –measurement data from similar geographically regions are selected, also see col 12 line 65 – col 13, lines 5); 
	selecting one or more control regions from the set of candidate control regions by identifying a second group of geographic regions from the first group of geographic regions based on a comparison between the region of interest and each of the first group of geographic regions (col 8, lines 9-27 –measurement data from similar geographically regions are selected to determining predictive model, also see col 12 line 65 – col 13, lines 5); 
	comparing a first network metric associated with the geographic region of interest to a first network metric baseline (col 10 lines 21-29, col 13 lines 40-61, col 19, lines 34-39, col 20 lines 38-45), wherein the first network metric baseline is determined based on 
	determining whether the first network metric associated with the geographic region of interest has a change greater than a first pre-determined threshold after the network deployment (col 10 lines 21-29, col 13  lines 40-61, col 19, lines 34-39, col 20 lines 38-45).
	The claimed method is disclosed as system and computer readable medium in Col 21 lines 12-16. 
Claim 2,
	wherein the one or more network metrics are determined based on network performance data collected during a first time period before the network deployment and a second time period after the network deployment (Col 3, lines 7-21, Col 10, lines 21-29, Col 13 lines 1-13 and 40-61).
Claim 3,
	wherein the at least one metric feature shared by the first group of geographic regions is determined based on the network performance data collected during the first time period before the network deployment (Col 3, lines 7-21, Col 10, lines 21-29, Col 13 lines 1-13 and 40-61).
Claim 9,
	further comprising: comparing a second network metric of the geographic region of interest after the network deployment to a second network metric baseline; and determining whether the second network metric of the geographic region of interest has 
Claim 10,
	wherein the second network baseline is determined based on network performance data of the geographic of interest before the network deployment (Col 7, lines 47-60 discloses the prediction model uses network data to predict performance in the future.  col 20 lines 20-57- the predication model compares performance of a project to a predict baseline to determine areas of concern regarding network metrics).
Claim 12,
	 wherein the at least one metric feature comprises one or more of: a metric trend; a metric value; a metric range; a metric changing slope; a metric error level; a metric change; or a metric confidence level (Col 7 lines 45-63- discloses metric values and rate [Mapped to changing slope] are used to in prediction model.)
Claim 14,
	wherein the one or more network metrics comprise one or more of: an incremental network metric; a monthly active people metric; a network speed metric; a network latency metric; or a time spent metric (col 7 lines 45-62- disclose packet latency, bandwidth, throughput).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of U.S. Patent Application Publication Targonski et al. 2015/0356099.
Claim 4,
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	wherein each of the second group of geographic regions and the geographic region of interest have a similarity being above a similarity threshold, and wherein the similarity is determined based on one or more metric features associated with the geographic region of interest and that geographic region before the network deployment.
	In an analogous art, Targonski discloses 
	wherein each of the second group of geographic regions and the geographic region of interest have a similarity being above a similarity threshold ( para 0051-0053 discloses determining similar neighborhoods based on a threshold), and wherein the similarity is determined based on one or more metric features associated with the geographic region of interest and that geographic region before the network deployment (para 0051-0053, Table 3 and 4 –disclose determining similar area based on the comparison data points) 
 One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the similarity threshold of Targonski with the system of Skidmore to produce the predictable result of selecting geographic regions based on similarity of network metrics. A person of ordinary skill in the art would be motivated to .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of U.S. Patent Application Publication Villella et al. 2018/0248904.
Claim 5,
	Skidmore discloses 
	wherein the first network metric baseline is determined based on the selected one or more control regions (col 8, lines 24-30 discloses a combination of the similar areas are used to calibrated the prediction model, also see col 7, lines 47-60.) .
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
 	the baseline is determined based on a weighted metrics
In an analogous art, Villella discloses
the baseline is determined based on a weighted metrics (para 0099- weight baseline, 0105- weighted scoring, para 0108- weighted prediction model) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the weighted baseline of Villella with the system of Skidmore to produce the predictable result of using a weighted baseline that favors more similar control regions. A person of ordinary skill in the art would be motivated to combine the Villella with Skidmore to use improve prediction modeling for future project estimations. 


	wherein the first network baseline is determined based on the network performance data collected during the second time period after the network deployment (Skidmore Col 3, lines 7-21, Col 10, lines 21-29, Col 13 lines 1-13 and 40-61).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore/Villella and Synthetic Control method, Wikipedia, January 2018.
Claim 6,
	Although Skidmore/Villella discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	wherein the second group of geographic regions are identified by a machine-learning model, and wherein the selected one or more control regions are used by a synthetic controls method.
In an analogous art, Synthetic discloses
	wherein the second group of geographic regions are identified by a machine-learning model (paragraph 5, discloses the model is based on training data to select the control groups. A person of ordinary skill in the art would understand that the training of the selection model is interpreted as machine learning), and wherein the selected one or more control regions are used by a synthetic controls method (paragraph 1, Controls groups are selected for comparison to the treatment group.)
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the synthetic control with the system of Skidmore/Villella to produce the predictable result of utilizing a machine learning . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of Curtis et al. U.S. Patent Application Publication 2014/0075336.
Claim 8,
	Skidmore discloses 
	wherein the second group of geographic regions are hold-out regions excluded from being impacted by the network deployment (col 8, lines 9-27 –measurement data from similar geographically regions are selected to determining predictive model, also see col 12 line 65 – col 13, lines 5, The similar regions are outside of the project which would not be impacted by the changes within the project.)
	wherein the first network metric baseline is determined based on the selected one or more controls regions (col 8, lines 9-27–measurement data from similar geographically regions are selected to determining predictive model).
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	 wherein the selected one or more control regions are randomly selected from the second group of geographic regions
In an analogous art, Curtis discloses
the random selection of a control group (para 0044- disclose the random selection of a control group) 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore and Chow et al. U.S. Patent Application Publication 2018/0206136.
Claim 11,
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	wherein the second network metric comprises one or more of: a churned user number; a user churning rate; a new user number; or a resurrected user number. 
In an analogous art, Chow discloses
wherein the second network metric comprises one or more of: a churned user number; a user churning rate; a new user number; or a resurrected user number. (Chow para 0143- user churned)
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of Flanagan et al. U.S. Patent Application Publication 2012/0254710.
Claim 13,
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	determining a cause-effect correlation between the change of the first network metric and the network deployment when the change of the first network metric is greater than the first pre-determined threshold.
In an analogous art, Flanagan discloses
	determining a cause-effect correlation between the change of the first network metric and the network deployment when the change of the first network metric is greater than the first pre-determined threshold. (para 0116- disclose determining a cause/effect correction because metrics exceeding a threshold.) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the cause/effect correction detection with the system of Skidmore to produce the predictable result of identifying correlation detecting based on a threshold. A person of ordinary skill in the art would be motivated to combine the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of Gupta et al. U.S. Patent Application Publication 2020/0250600.
Claim 15,
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	wherein the geographic region of interest is a kilometer-level small-scale region.
In an analogous art, Gupta discloses
wherein the geographic region of interest is a kilometer-level small-scale region (para 0126- discloses selecting an area of interest at 1 kilometer) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the kilometer sized regions with the system of Skidmore to produce the predictable result of selecting kilometer-sized areas of interest. A person of ordinary skill in the art would be motivated to combine the Gupta with Skidmore to evaluate network impacts to small target areas.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of Deaguero et al. U.S. Patent Application Publication 2020/0067952.
Claim 16,
	Skidmore discloses

	comparing a third network metric associated with the geographic region of interest to a third network metric baseline (col 10 lines 21-29, col 13  lines 40-61, col 19, lines 34-39, col 20 lines 38-45), wherein the first network metric baseline is determined based on the one or more control regions (col 8, lines 9-27 –measurement data from similar determining whether the third network metric has a change greater than a third pre- determined threshold after the network deployment. col 10 lines 21-29, col 13  lines 40-61, col 19, lines 34-39, col 20 lines 38-45).
	Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
	[a network metric is a distribution of values]
	In an analogous art, Deaguero discloses
	 [a network metric is a distribution of values] (para 00248- disclose tracking the distribution as network metric)
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the calculation of the network metric distribution with the metric comparison process of the Skidmore. The combination of the Deaguero and Skidmore would produce the predictable result of comparing the distribution of the third metric prior to the network project to the distribution of the third metric after the network project to determine whether the change exceeds threshold. One of ordinary skill in the 
Claim 17,
	wherein the third network metric is determined by a carrier- specific method, a carrier-agnostic method or a user-based method (Skidmore col 7 lines 45-63- disclose carrier agnostic metrics).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore in view of Gross et al. U.S. Patent Application Publication 2006/0046735.
Claim 18,
	Skidmore discloses
	 further comprising: 
	[determining  one or more network metrics impacted by the network deployment (col 2, lines 26-47- identifies plurality of current and planned projects to track performance, also see fig. 6);
	determining whether the one or more network metrics have changes greater than respective pre-determined thresholds after the network deployment (col 10 lines 21-29, col 13  lines 40-61, col 19, lines 34-39, col 20 lines 38-45).
Although Skidmore discloses substantially limitations of the claimed invention, it fails to explicitly disclose:
Carrier-aggregated metric
In an analogous art, Gross discloses

One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Carrier aggregated metrics with the system of Skidmore to produce the predictable result of evaluating networks that are span multiple carriers. A person of ordinary skill in the art would be motivated to combine Gross with Skidmore to evaluate network impacts to cross-carrier networks.

Conclusion
Related Prior art:
Tabet et al. U.S. Patent Application Publication 2015/0230206- discloses monitoring network metrics across carriers. 
Le et al. U.S. Patent Application Publication 2019/0199589 - discloses monitoring network metrics with machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        

/Backhean Tiv/           Primary Examiner, Art Unit 2459